IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                              December 16, 2008
                               No. 07-60700
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MOHAMMED JANFESHAN

                                           Petitioner

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A74 651 751


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
     Mohammed Janfeshan, a native and citizen of Iran, petitions this court for
review of the Board of Immigration Appeals’ (BIA) order denying his motion to
reopen his in abstentia removal proceedings. Janfeshan does not challenge the
BIA’s determination that his motion to reopen was untimely, but maintains that
the time limitation should not apply because his motion to reopen was based
upon changed country conditions in Iran.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60700

      An alien is not bound by the time limitation for filing a motion to reopen
if his request for asylum or withholding of deportation “is based on changed
country conditions arising in the country of nationality or the country to which
removal has been ordered, if such evidence is material and was not available and
would not have been discovered or presented at the previous proceeding.”
8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). The evidence submitted
by Janfeshan, however, did not show a change in conditions in Iran since the
time of his in abstentia removal proceedings. For instance, Janfeshan’s evidence
failed to demonstrate that country conditions in Iran have worsened in the
relevant time period for individuals who violate the Islamic Law prohibiting
interfaith marriages or for Iranians simply because they are familiar with
American culture after residing abroad for an extended period of time.
      The BIA did not abuse its discretion by determining that Janfeshan had
not established changed country conditions and that his motion to reopen was,
therefore, untimely. See Panjwani v. Gonzales, 401 F.3d 626, 632-33 (5th Cir.
2005). Accordingly, we decline to address Janfeshan’s arguments that he is
eligible for the underlying substantive claims for relief of asylum, withholding
of removal, and protection under the Convention Against Torture Act. See INS
v. Orlando Ventura, 537 U.S. 12, 16-17 (2002).
      PETITION DENIED.




                                        2